DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 01/25/2022.
• Claims 1-23 are currently pending. 

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 1/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kapur et al (US 20190074012. 
	Regarding claim 1, Kapur discloses a method for generating a learning model for recognizing a conversational intention (conversation intention, fig. 10, par. 15)

 of a user by a brain-computer interface system (system as shown in figs. 9 for processing intent words via the brainwaves, pars. 15-17) that recognizes the intention of a user through a brainwave (fig. 10, par. 90), the method comprising: a) selecting an example word from a database in which sounds of N (N>0) words are stored (words, fig. 10, par. 105), and outputting a sound (par. 174) of the selected example word to a user; b) measuring the brainwave or a soundwave (fig. 10) generated when performing imagined speech, speech act, or audible act for the example word while the sound of the example word is output (fig. 10, par. 90-105); c) extracting features (fig. 10,  par.90) between brainwave data or soundwave data measured; and d) learning a decoding model of detecting a word (detecting words intended by user via detected features, fig. 10, pars. 90-105) intended by a user by using the extracted features (decoding the words articulated by users through brainwaves, fig. 10, pars. 90-105). 

Regarding claim 2, Kapur further discloses the method for generating a learning model for recognizing a conversational intention of a user according to claim 1, wherein the decoding model includes a classification model of classifying (words classifying, par. 112) the words intended by the user through features for the brainwave or the soundwave generated when performing the imagined speech, the speech act, or the audible act, and a soundwave provision model of deriving correlation by extracting envelope (windows, pars. 123, 176) between the brainwave data and the soundwave data and then providing a soundwave waveform similar to that of the brainwave through the derived correlation (par. 131).

Regarding claim 3, Kapur further discloses the method for generating a learning model for recognizing a conversational intention of a user according to claim 1, wherein the database includes word sounds for at least one word group or more of a first word group (pars. 84, 105-106) including one or more words designated by the user, a second word group including words having a predetermined frequency (par. 97) of use or more, and a third word group including one or more words selected at random.

Regarding claim 4, Kapur further discloses the method for generating a learning model for recognizing a conversational intention of a user according to claim 1, wherein in the c) extracting, features for common relationship between the brainwave data or the soundwave data that are measured, are extracted by using a signal feature extraction algorithm including Wavelet Transform, Common Spatial Pattern (CSP), Principal Component Analysis (PCA), or Independent Component Analysis (ICA, par. 122).

Regarding claim 5 recite limitations that are similar and in the same scope of invention as to those in claim 1 above; therefore, claims 9-13 are rejected for the same rejection rationale/basis as described in claims 1-8.

Regarding claim 6, Kapur further discloses the method for recognizing a conversational intention of a user according to claim 5, wherein in the b) classifying (classifying, pars. 122-125), the candidate words to be estimated in a priority; and in the c) providing, a result obtained by combining the classified candidate words according to the priority and generating the candidate sentence to the user in a form of voice or text (par. 129).

Regarding claim 7, Kapur further discloses the method for recognizing a conversational intention of a user according to claim 5, wherein the learned decoding model includes a classification model of classifying the words intended by the user through features (feature, pars. 90-105) for the brainwave or the soundwave generated when performing the imagined speech, the speech act, or the audible act, and a soundwave provision model of deriving correlation by extracting envelope between the brainwave data and the soundwave data and then providing a soundwave waveform similar to that of the brainwave through the derived correlation.

Regarding claim 8, Kapur further discloses the method for recognizing a conversational intention of a user according to claim 5, wherein in the b) classifying, when the word intended by the user is not estimated from the brainwave measured based on the learned decoding model, an imagined speech soundwave of a waveform similar to that of the measured brainwave (silent speech/thought that generated from the brain, pars. 90-105) is generated and provided in units of words (fig. 10, pars. 129).

Regarding claim 9, Kapur further discloses the method for recognizing a conversational intention of a user according to claim 5, wherein in the c) providing, a candidate sentence is provided by combining the classified candidate words according to a priority, the imagined speech soundwave is reflected to the candidate sentence in consideration of correlation between the classified candidate words and a word corresponding to the imagined speech (silent speech, fig. 10, pars. 90-105) soundwave through a natural language processing process based on Bayesian probability, and the candidate sentence to which the imagined speech soundwave is reflected is output as voice.

Regarding claim 10, Kapur further discloses the method for recognizing a conversational intention of a user according to claim 5, wherein in the c) providing, the candidate sentence is automatically generated by using one of Natural Language Processing, Grammar and vocabulary (par. 125-126) correction, Generative adversarial network, and Bayesian network.

Regarding claim 11, Kapur further discloses the method for recognizing a conversational intention of a user according to claim 5, wherein in the c) providing, the conversation sentence is completed by correcting the candidate sentence through user feedback for the candidate sentence, and then the completed conversation sentence is output in a form of voice or text (fig. 10, pars. 90-105).

Regarding claim 12, Kapur further discloses the method for recognizing a conversational intention of a user according to claim 11, wherein in the c) providing, when Error related Potential from the user is recognized while the candidate sentence is output, the conversation sentence is completed by correcting an error word (pars. 125-126) corresponding to a portion where the Error related Potential is recognized as the candidate word of a next order.

Regarding claim 13, Kapur further discloses the method for recognizing a conversational intention of a user according to claim 12, wherein in the e) providing, the candidate sentence is completed by selecting the candidate sentence in consideration of relationship with words before and after the error word in a natural language (par. 80) processing process based on Bayesian probability and correcting the error word correcting words using vocabularies database, pars. 125-126) with the selected candidate word.

Regarding claims 14-23 recite limitations/features that are similar and in the same scope of invention as to those in claims 1-13 above and/or combination thereof; therefore, claims 14-23 are rejected for the same rejection rationale/basis as described in claims 1-13 above and/or combination thereof.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674